  Case 1:20-cv-00363-RGA Document 8 Filed 04/27/20 Page 1 of 2 PageID #: 276


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

IN RE:                          :
                                :
PES HOLDINGS, LLC, et al.,      :                   Bankruptcy Case No. 19-11626
                                :
          Debtors.              :
                                :
                                :
PES HOLDINGS, LLC, and CORTLAND :
CAPITAL MARKET SERVICES, LLC,   :
                                :
          Appellants,           :
                                :
      v.                        :                   Civil Action No. 20-363-RGA
                                :
ICBC STANDARD BANK PLC.,        :
                                :
          Appellee.             :


                                           ORDER



               WHEREAS, the Magistrate Judge filed a recommendation that these cases be

withdrawn from the process of mediation (D.I. 6);

               WHEREAS, this Court So Ordered that recommendation on April 27, 2020

(D.I. 7);

               NOW THEREFORE, IT IS HEREBY ORDERED that the parties shall adhere to

the following briefing schedule:

               Appellant’s Opening Brief on appeal shall be filed within thirty (30) days of the

date of this Order.

               Appellee’s Answering Brief on appeal shall be filed withing thirty (30) days of

receipt of opening brief.
 Case 1:20-cv-00363-RGA Document 8 Filed 04/27/20 Page 2 of 2 PageID #: 277


                 Appellant’s Reply Brief on appeal shall be filed within fourteen (14) days of

receipt of answering brief.




April 27, 2020                         /s/ Richard G. Andrews
   DATE                                UNITED STATES DISTRICT JUDGE




                                                 2
